Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-11are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dl: VIVO, On CSI-RS Design for Beam Management, Rl-1710401, 3GPP TSG RAN WG1 Meeting NR Ad-Hoc#2, Qingdao, P.R. China, 17 June 2017.
 	Regarding claim 1, D1 discloses a method of beam management of a terminal in a wireless communication system, comprising: 
 	receiving configuration information of Channel State Information (CSI)-RS from a base station (see D1, section 2.1, CSI-RS pattern design and section 2.2, CSI-RS configuration for beam management, e.g., CSI-RSs of different Tx beams are transmitted by a sub-time unit for fast beam sweeping); 
receiving the CSI-RS based on the configuration information (see D1, section 2.1, CSI-RS pattern design and section 2.2, CSI-RS configuration for beam management, e.g., CSI-RS configuration for beam management includes CSI-RS configuration having a number of CSI-RS antenna ports for different Tx beams or a plurality of TRPs/panels); 

 	configuring a beam of each of the plurality of antenna ports based on the CSI-RS (see D1, section 2.1, CSI-RS pattern design and section 2.2, CSI-RS configuration for beam management, e.g., CSI-RS ports carry the CSI-RSs), wherein the CSI-RS is mapped a subcarrier on a frequency axis at an interval of a predetermined number of resource elements (REs), and wherein the CSI-RS is repeatedly transmitted at the interval of the predetermined number of resource elements (REs) within a specific time interval (see sections 2.1 and 2.2; and Fig. 1, e.g., CSI acquisition, CSI-RS density is D RE/port/PRE, and an X-port CSI-RS resource consists of M adjacent RE(s) in a frequency domain and N adjacent RE(s) in a time domain, these parameters are defined in the same manner for CSI-RS for beam management, the CSI-RS density d>IRE/RB/port needs to be configured for beam management, D = 6 (density = 6) if X = 2 (port = 2), D 3 if X = 4, and the CSI-RS configuration includes information on the number of time-domain repetitions for each CSI-RS resource).
 	Regarding claim 2, D1 discloses the method of claim 1, wherein the CSI-RS is repeatedly transmitted through a plurality of beams (see D1, section 2.2, e.g., CSI-RS configuration for beam management includes CSI-RS configuration having the number of CSI-RS antenna ports for different Tx beams or a plurality of TRPs/panels, the number of CSI-RS resources for different Tx beams or a plurality of TRPs/panels, and information on the number of time-domain repetitions for each CSI-RS resource).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2: LG ELECTRONICS. On CSI-RS Design for Beam Management, Rl-1710292, 3GPP TSG RAN WG1 NR Ad-Hoc#2, Qingdao, P.R. China, 17 June 2017.
 	Regarding claim 8, D1 does not expressly disclose the method of claim 1, wherein the configuration information includes at least one of CSI-RS type information indicating a type of CSI-RS, Code Division Multiplexing (CDM) type information depending on the type information, density information of the REs to which the CSI-RS is mapped, information on the number of the plurality of antenna ports, or pattern information in which the CSI-RS is mapped.
D2 disclose the above recited limitations (see D2, section 2, e.g., a CSI-RS for beam management differs from a CSI-RS for CSI acquisition in terms of the number of ports, time/frequency density, port multiplexing method, or the like, and optimization is required for each of the CSI-RS (e.g. CSI-RS type B) for beam management and the CSI-RS (e.g. CSI-RS type A) for CSI acquisition).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate D2’s teachings into D1.  The suggestion/motivation would have been to provide unified CSI-RS design to support beam management for New Radio (NR) as suggested .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D3: Mondal et al (US 2019/0089435).
	Regarding claim 9, D1 does not expressly disclose the method of claim 1, wherein the terminal previously recognizes a mapping rule indicating an order in which the CSI-RS is mapped to the resource element.
D3 disclose the above recited limitations (see D3, p. [0084], e.g., the resource element (RE) mapping for both non-zero and zero power CSI-RS, non-zero power RS and intermodulation ratio (IMR) are provided in the configuration, p. [0147], [0164]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate D3’s teachings into D1.  The suggestion/motivation would have been to provide a CSI resource configuration to enhance beam management for dual transmission point hybrid beamforming system in 5G as suggested by D3.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4: WO 2014-210493 Al (INTEL CORPORATION), 31 December 2014.
 	Regarding claim 9, D1 does not expressly disclose the method of claim 1, wherein a beam is configured according to an order of an antenna port having low interference among the plurality of antenna ports or an order of the CSI-RS transmitted from the base station.
 	D4 disclose the above recited limitations (see D4, p. [0028-0029], and [0036], e.g., a UE knows a preset mapping sequence between a beam index and a CSI-RS, the CSI-RS is used to map each beam to each CSI-RS port, and specific mapping between the CSI-RS/antenna port and the beam is known in advance for both the UE and eNB).

which beam has the best SINR quality among the mapped beams as suggested by D4.
   Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477